In an action to recover damages for personal injuries, the appeal is from an order granting a motion for a preference in the trial of the action. Order reversed, without costs, and motion denied, without prejudice to renewal if there be a change in circumstances. There was insufficient showing of destitution, or probability of death before trial in the regular order, to warrant the exercise of discretion in favor of granting the preference. (Hamilton v. Bohack Co., 284 App. Div. 808; Walsh v. Federated Dept. Stores, 283 App. Div. 896; Quinlan v. Schaefer Brewing Co., 279 App. Div. 805.) Wenzel, Acting P. J., Beldock, Murphy, Hallinan and Kleinfeld, JJ., concur.